Citation Nr: 0723447	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2006 decision by the RO.

The veteran testified at a hearing held at the RO during June 
2006 before a decision review officer (DRO).  He also 
testified at a video conference hearing held at the RO during 
March 2007 before the undersigned Board member sitting in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's hearing loss or tinnitus is not 
attributable to any injury or disease during active military 
service.

2.  Sensorineural hearing loss is not shown to have been 
manifested during the one-year period following the veteran's 
separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss is not the result of disease 
or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims of service connection 
for hearing loss and tinnitus, a VCAA notice letter was sent 
in October 2005, prior to the RO's January 2006 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection must be denied.  Consequently, 
no rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.
 
B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA hearing 
examination relating to his claims for service connection for 
hearing loss and tinnitus during November 2005, and an 
additional VA hearing examination in July 2006.  The veteran 
has not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2006).

For VA purposes, impaired hearing is considered to be a 
"disability" only if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2006).

In the present case, on review of the veteran's SMRs, his 
September 1964  enlistment examination showed that his 
hearing was normal based on an audiometric test.  During 
September 1966 and September 1967 the veteran was treated for 
ear problems in service.  His SMRs also show that the 
veteran's hearing was normal 15/15, bilaterally, based on a 
whisper test at the time of his separation from service in 
November 1967.   

At a November 2005 VA hearing examination, the veteran 
reported that when he was stationed in Vietnam, he had been a 
builder in a construction battalion.  He noted noise exposure 
from artillery and mortar fire, including one incident during 
which he was blown into a fox hole.  He noted a temporary 
shift in his hearing at that time.  He had worked in 
carpentry and maintenance for 34 years, with use of hearing 
protection.  He reported that he had some past recreational 
noise exposure from occasional hunting.  He felt some hearing 
loss had been present for a long time, but noted increased 
difficulty hearing about six years ago.  However, a hearing 
test at that time showed he was not ready for hearing aids.  
A retest in the past year showed a progression to hearing 
loss.  The veteran also described bilateral tinnitus sounding 
like air whooshing, which was noticeable in very quiet 
situations.  The tinnitus began about six years ago.  

The examiner commented that the audiometric examination 
showed normal hearing sloping to a moderate to severe high 
frequency sensorineural hearing loss in both ears.  She 
opined that, with the current degree of hearing and the 
progressive nature of the loss, it was less than likely that 
the veteran had a disabling hearing loss when he was 
discharged from service 38 years ago.  It was less than 
likely that the hearing loss was related to service.  Even 
with the use of hearing protection, it was more likely 
related to post-service noise exposure.  Tinnitus was of 
recent onset, and was less than likely related to service.  

At a June 2006 hearing held at the RO before a decision 
review officer, the veteran testified that he served in 
Vietnam in the construction division of the Seabees as a 
carpenter.  He participated in constructing buildings for 
airstrips, putting steel matting down for landing strips, and 
building bunkers.  They used generators for electricity, and 
used hammers and saws.  He testified that he had no hearing 
problems prior to entering service.  No hearing protection 
was provided when he was in service.  After service, he had 
worked for about 35 years as a carpenter with a school system 
in the maintenance department where hearing protection was 
provided.  The veteran testified that he experienced the 
noise of many mortar attacks when he was stationed in 
Vietnam.  He attributed the onset of his hearing loss and 
tinnitus to the incident where he had been blown into a 
foxhole by the concussion from a mortar attack.  He said that 
his hearing and the ringing in his ears did improve, but 
after six months he felt his hearing was still not as good as 
it was prior to that event.  The ringing was only noticeable 
at quiet times and was not a problem.  However, in the last 
six to eight years he noticed that his hearing had worsened.   
The veteran's testimony at the March 2007 video conference 
hearing was similar to that noted above in June 2006.  
However, the veteran did testify that he had never consulted 
a hearing doctor, and he had only sought testing at a place 
like Miracle Ear at Sears about two years ago.   

At the second VA hearing examination in July 2006, the 
examiner noted that he had reviewed the claims file, and he 
therefore had the benefit of having reviewed the veteran's 
SMRs, the November 2005 VA hearing examination report, and 
the veteran's testimony at the June 2006 DRO hearing.  The 
veteran's reports of his exposure to noise were similar as 
noted above.  This time he did report a longstanding 
recurrent bilateral tinnitus, but he could not recall when it 
began.  Again, the audiometric examination showed the 
veteran's hearing to be within normal limits to a moderately-
severe high frequency sensorineural hearing loss bilaterally.  
There was bilateral tinnitus.  The examiner opined that, 
based on the lack of documentation of hearing loss at a time 
near service, and the veteran's long history of occupational 
noise exposure after service, the veteran's hearing loss was 
not incurred in service, and his tinnitus was likely 
secondary to his hearing loss. 

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran has strenuously asserted that his 
difficulties with hearing loss and tinnitus could be 
attributed to acoustic trauma in service, including the 
incident wherein the concussion from a mortar round blew him 
into a foxhole, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).

The Board notes that, in his February 2006 notice of 
disagreement, the veteran disputed that any probative value 
should be attached to the 15/15 whisper test of his hearing 
on separation from service.  However, there are two VA 
medical opinions that address the matter of etiology, 
referenced above, both of which considered that whisper test 
in the context of other pertinent facts.  The first VA 
examiner in November 2005 opined that, with the current 
degree of hearing (normal hearing sloping to a moderate to 
severe high frequency sensorineural hearing loss), and the 
progressive nature of the loss (the veteran had reported that 
he noticed hearing loss and tinnitus about six years prior, 
but testing showed he was not ready for hearing aids at that 
time), it was less than likely that the veteran had a 
disabling hearing loss when he was discharged from service 38 
years ago.  She noted the veteran's extensive post-service 
occupational history of noise exposure, and opined that, even 
with the use of hearing protection, the veteran's hearing 
loss was more likely related to post-service noise exposure.  
She also stated that tinnitus was of recent onset, and was 
less than likely related to service.  The second VA hearing 
examiner in July 2006 made similar findings and gave a 
completely similar opinion.  The Board further notes that the 
veteran testified at the March 2007 Board hearing that he had 
never consulted a doctor about his hearing loss, and he had 
only sought to have his hearing tested for hearing aids at 
Sears about two years prior to that time.  The Board notes 
that the veteran had also reported that he did not notice 
deterioration in his hearing and tinnitus until about 6 to 8 
years ago.  In any event, this was many years after service.    

















	(CONTINUED ON NEXT PAGE)

Given the lack of objective evidence of hearing loss until 
many years after service, which is probative evidence 
regarding onset, the uncontradicted medical opinions from two 
VA audiologists, and the veteran's post-service exposure to 
occupational noise, the Board concludes that the greater 
weight of the evidence is against the veteran's claims.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


